The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment
The amendment submitted September 30, 2019 has been accepted and entered.  Claim 15 is amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-20 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al (US 2017/0003116 A1) in view of Fukuchi et al (JP 2014-17376 A).
Regarding claims 1, 10, 19, Yee et al discloses a thickness measuring device, method and thickness measuring program stored in medium (See Fig. 1 and paragraph [0071]) comprising: a terahertz wave signal processing unit (600) configured to receive a first reflected terahertz wave, which passes through a surface of a thickness measurement sample (500) (paragraph [0077]) and is reflected from a rear surface .    

    PNG
    media_image1.png
    349
    502
    media_image1.png
    Greyscale

Claims 5, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al (US 2017/0003116 A1) in view of Fukuchi et al (JP 2014-17376 A), as applied to claims 1, 10 above, and further in view of Savard et al (CN 10469677 A).
Regarding claim 5, Yee et al and Fukuchi et al disclose all of the limitations of parent claims 1, and 10, as described above, however Yee et al and Fukuchi et al are silent with regards to a signal processing unit as claimed.  Savard et al discloses measurement of card scale coating of continuous non-uniform web using a THz sensor, comprising: a signal processing unit (127) receives a first reflected THz wave and a second reflected THz wave at a predetermined sampling rate, and the signal processing unit interpolates a THz wave (processor in signal processing system (125) compares with reference to continuous collection and sample pulses of pulse and carries out necessary correction for time jitter and changes in amplitude), which is distorted due to the sampling rate, among the first and second reflected THz wave (Page 6, second paragraph).  Thus, it would have been obvious to modify Yee et al and Fukuchi et al, to enable signal processing as taught supra by Savard et al so as to process distorted signal of the THz wave to obtain more accurate detection information.  
Allowable Subject Matter
Claims 2-4, 6-9, 11-13, 15-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2-4, 6-9, 11-13, 15-18, 20, the prior art fails to disclose or reasonably suggest wherein the refractive index information acquisition unit acquires the refractive index information of the thickness measurement sample by further considering first-time difference information between a first transmitted terahertz wave, which transmits the thickness measurement sample in a thickness direction of the thickness measurement sample, and a second transmitted terahertz wave, which is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FANI POLYZOS BOOSALIS/Examiner, Art Unit 2884